DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1-4, 7-15 and 18-20 were amended.
This is a Final Action.

Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive.

Claim objection with regards to claims 7. 11 and 18 has been obviated due to current amendments.
112 rejection in regards to claims 1-20 has been obviated due to current amendments.

With respect to brown, applicant argues on pages 15-16, Brown does not teach or disclose, “wherein the conversation is provided to the user at a user device, and wherein the conversation is an intent-driven conversation, the intent driven conversation… the data source”.  Examiner respectfully disagrees with the applicant and as mapped below Brown teaches the claim limitations: wherein the conversation is an intent-driven conversation, the intent-driven conversation provided by applying an AI-based technique for at least one of (Paragraphs 0044 & 0131):
parsing the communication data from the user (Paragraphs 0003 & 0106);
determining user intent from the parsed communication data (Paragraphs 0003 & 0116); and
determining at least one relevant response to a user query based on the determined intent and data from the data source (Paragraphs 0003, 0098, 0101 & 0104 – the AI determines user intent from semantic relations of parsed input query).

Similarly, examiner respectfully disagrees with the applicant in regards to the dependent claims being allowable, and therefore maintains his rejection.

Specification
The abstract of the disclosure is objected to because Line 1 in the abstract recites “A system for a digital content security and communications system using n artificial intelligence (AI) based machine learning...  The “n” seems to be a typographical error.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 11 and 12 are objected to because of the following informalities:  
Claims 1, 11 and 12 are objected due to antecedent bases in the claims. Claim 1 recites in the last line “determined intent” however a intent is never recited in the above claim limitations, because the limitation containing “determining user intent” is only one of the choices based on selecting “at least one of:” and therefore that determination might never be made.  In view of compact prosecution, examiner will interpret the determined limitation to mean “a determined user intent”. Similar issues are in claims 11 and 12.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 11 and 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 19 of Patent No. US 11,373,045.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 11,373,045
1, 11 and 12
1, 10, and 19


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims 1, 11 and 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9 and 17 of Patent No. US 11,017,176.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 11,017,176
1, 11 and 12
1, 9, and 17


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims 1, 11 and 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12 and 13 of Patent No. US 11,157,706.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 11,157,706
1, 11 and 12
1, 12 and 13


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.
Claims 1, 11 and 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 19 of Patent No. US Application 17/510,295.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 17/510,295
1, 11 and 12
1, 10, and 19


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1 11 and 12, specifically claim 1 recites "determining user intent… and determining at least one relevant response”. These limitations could be reasonably and practically performed by the human mind, for instance based on a message a user can determine the intent of a message and determine a relevant response to the message. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving communication data… (multilingual (claim 11))”, “provide conversation with the user...,  parsing the communication…”; . At best, this limitation recites insignificant extra-solution data gathering, manipulation and displaying a response. Independent claims, 1, 11 and Claim 12 further recite “a processor”, a memory,  a data access interface, a communication channel over a network,  which are generic computer components that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
                The claims, 1, 10, 16 and 21   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

Claims 2-8, 10-16 and 19-20 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  Specifically, “wherein the intent-driven conversation comprises a multi-intent determination, wherein determining user intent and determining the at least one appropriate response are interleaved over a plurality of days” (claim 2), “wherein the intent-driven conversation comprises a sentiment analysis that uses natural language processing (NLP) and multiple dimensions of intent and context analysis to guide the intent-driven conversation with the user” (claim 3), “wherein intent- driven conversation is based on a multi-labelling technique for processing a plurality of user intents” (claim 4), “wherein the second communication channel is a secure communication channel” (claim 5), “wherein the second communication channel is identical to the first communication channel or based on preference data received from the user or information identifying the user” (claim 6), “wherein the at least one action comprises at least one of: scheduling an appointment, confirming an appointment, cancelling an appointment, presenting a sales or marketing opportunity, selling a good or service, collecting more data or information with regard to the user or a user inquiry,  providing the user with information responsive to the user inquiry” (claim 7), “wherein the intent-driven conversation comprises a configurable conversation flow technique and linguistic variation technique to enhance user experience” (claim 8), “wherein the configuration conversation flow technique comprises utilization of conversation rules to identify critical events or changes in a conversation to adapt the at least one relevant response to these critical events or changes” (claim 9), “defines multiple variations of conversation flow using at tone, attitude, punctuation, capitalization, abbreviation, vocabulary, directness, friendliness, or hostility; and is used to predict likely success of a conversation with the user” (claim 10).  The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.

Claims 11-20 are similar to claims 1-10 hence rejected similarly.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US 20190032988)

1.  Brown teaches, A digital content communications system, comprising:  
processor; and a memory having instructions stored thereon, which when executed, causes the processor to (Paragraphs 0004 & 0063): 
receive communication data from a user via a first communication channel (Paragraphs 0051-0052); and 
provide a conversation with the user via a second communication channel, wherein the conversation is provided to the user at a user device, and wherein the conversation is an intent-driven conversation, the intent-driven conversation provided by applying an AI-based technique for at least one of (Paragraphs 0044 & 0131):
parsing the communication data from the user (Paragraphs 0003 & 0106);
determining user intent from the parsed communication data (Paragraphs 0003 & 0116); and
determining at least one relevant response to a user query based on the determined intent and data from the data source (Paragraphs 0003, 0098, 0101 & 0104 – the AI determines user intent from semantic relations of parsed input query).

2.  Brown teaches, The system of claim 1, wherein the intent-driven conversation comprises a multi-intent determination, wherein determining user intent and determining the at least one appropriate response are interleaved over a plurality of days (Paragraphs 0265 and 266 – priority for delivering messages to a user based on relevancy of the message over a preset time frame). 

3.  Brown teaches, The system of claim 1, wherein the intent-driven conversation comprises a sentiment analysis that uses natural language processing (NLP) and multiple dimensions of intent and context analysis to guide the intent-driven conversation with the user (Paragraph 0115-0116 – teaches sentiment analysis and language services for conversation).

4.  Brown teaches, The system of claim 1, wherein intent- driven conversation is based on a multi-labelling technique for processing a plurality of user intents (Paragraph 0289 – teaches tagged hierarchy of terms resulting in multiple labeling of terms, example is given as a book, which can be a verb (intent) or noun (entity)).
5. Brown teaches, The system of claim 1, wherein the second communication channel is a secure communication channel (Paragraphs 57, 65, 220-224 & 309 – teaches encryption in a user dialog, thereby securing a communication channel, private networks).

6. Brown teaches, The system of claim 1, wherein the second communication channel is identical to the first communication channel or based on preference data received from the user or information identifying the user (Paragraphs 4, 75 and 132-138 – teaches identical channels (speech, text (SMS, chatbox)), further teaches identifying user groups and using multiple channels adjustable by user settings, channel preferences).

7.  Brown teaches, The system of claim 1, wherein the at least one action comprises at least one of: scheduling an appointment, confirming an appointment, cancelling an appointment, presenting a sales or marketing opportunity, selling a good or service, collecting more data or information with regard to the user or a user inquiry,  providing the user with information responsive to the user inquiry (Paragraph 206 – AI agent 10 may facilitate providing response to questions that are not specific not only to the content of the query… but also specific to the identify of user asking the query).

8.  Brown teaches, The system of claim 1, wherein the intent-driven conversation comprises a configurable conversation flow technique and linguistic variation technique to enhance user experience (Paragraphs 50 & 206 – AI agent 10 may facilitate providing response to questions that are not specific not only to the content of the query… but also specific to the identify of user asking the query, such as based on language-specific elements).

9. Brown teaches, The system of claim 8, wherein the configuration conversation flow technique comprises utilization of conversation rules to identify critical events or changes in a conversation to adapt the at least one relevant response to these critical events or changes (Paragraph 0116, 0143 – teaches a dialogue manager for determining intent and response to conversations, as well as behavior tracking to determine progress and behavioral changes/outcomes).

10.  Brown teaches, The system claim 8, response wherein the linguistic variation technique: 
 defines multiple variations of conversation flow using at tone, attitude, punctuation, capitalization, abbreviation, vocabulary, directness, friendliness, or hostility (Paragraph 0115 – teaches detecting a user’s sentiments based on sentiment analysis); and is used to predict likely success of a conversation with the user (Paragraph 0140 -0141 – teaches workflow module which utilizes the automated system and determining user satisfaction).
Claim 11 is similar to claim 1 hence rejected similarly.  Claim 11 further includes limitation:
Brown teaches, … wherein the conversation is a multilingual conversation based on the data received from the user or information identifying the user (Paragraphs 50 & 206 – AI agent 10 may facilitate providing response to questions that are not specific not only to the content of the query… but also specific to the identify of user asking the query, such as based on language-specific elements).

Claim 12 is similar to claim 1 hence rejected similarly.
Claim 13 is similar to claim 2 hence rejected similarly.
Claim 14 is similar to claim 3 hence rejected similarly.
Claim 15 is similar to claim 4 hence rejected similarly.
Claim 16 is similar to claim 5 hence rejected similarly.
Claim 17 is similar to claim 6 hence rejected similarly.
Claim 18 is similar to claim 7 hence rejected similarly.
Claim 19 is similar to claim 8 hence rejected similarly.
Claim 20 is the combination of claims 9 and 10 hence rejected similarly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRESH SINGH/Primary Examiner, Art Unit 2159